DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100102443.  For convenience, the machine translation of KR ‘443 will be cited below.
KR ‘443 teaches a transparent glue stick composition (p. 1), comprising the following:
	30-70 wt% acrylic emulsion (p. 2);

	2-15 wt% water (p. 3), meeting applicants’ solvent; 
	0.5-5 wt% pH adjusting agent, comprising a combination of sodium hydroxide and 2-amino-2-methylpropanol (p. 3), meeting applicants’ caustic agent and organic amine; 
	0.5-10 wt% of a surfactant, specifically listed to include sodium stearate (p. 3), meeting applicants’ fatty acid;
	0.1-1 wt% preservative (p. 3); 
	5-20 wt% moisturizing agent, specifically listed to include glycerin (p. 3) meeting applicants’ processing oil; and
	0.1-5 wt% antifoaming agent (p. 3).
	KR ‘443 does not teach adding the caustic agent in solution, as claimed; however, consider the following:
	KR ‘443 exemplifies a combination of 8.3 wt% water, 0.83 wt% NaOH and 0.67 wt% 2-amino-2-methylpropanol.
	Applicants’ claim the inclusion of a caustic solution, suggesting a combination of about 0.9-8 wt% NaOH in 2-12 wt% water, with an additional 4-15 wt% water as solvent, suggesting a composition comprising 0.9-8 wt% NaOH, 6-27 wt% water and 0.01-5 wt% organic amine.
Claims 1-9 define the product by how the product was made, in particular, with respect to the addition of the caustic agent. Thus, claims 1-9 are product-by-process claims. For purposes of examination, product-by-process claims are not 
Therefore, it can be seen that the composition of KR ‘443 suggests the claimed components in overlapping amounts, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
KR ‘443 is prima facie obvious over instant claims 1-3 and 6-9.
With respect to the water, it is well known in the art to use deionized water in chemistry, as the ions can interfere with the desired reaction.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) and optionally in view of KR 20100102443.  For convenience, the machine translation of KR ‘443 will be cited below.
Kukreja exemplifies the following

    PNG
    media_image1.png
    275
    678
    media_image1.png
    Greyscale

The above example uses a combination of about 60 wt% acrylic polymer, 20 wt% solvent, 0.3 wt% defoaming agent, 1 wt% organic amine, 0.1 wt% adhesion promoter, 10 wt% of a solution comprising 37.4% NaOH, 4 wt% processing oil, 3.6 wt% fatty acid, and 0.11 wt% color indicator.
Kukreja teaches two other examples that use the water in an amount as low as about 8 wt%; therefore, uses a lesser amount of water is within the scope of Kukreja.
Alternatively, KR ‘443 teaches a transparent glue stick, as described in the rejection above, teaching that the water content is 2-15 wt%, teaching that if there is too much water, the viscosity of the composition might be excessively low and inhibit solidification (p. 3).
MPEP 2144.05 II.   ROUTINE OPTIMIZATION 
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
It can be seen that the content of water is a result-effective variable:  if there is too much water, the viscosity of the composition will be too low and will inhibit the solidification.  If the amount of water is too low, effective stirring of the components of the composition will be difficult.
Therefore, one of ordinary skill in the art would be able to determine the minimum amount of water that can be used to prepare the glue stick composition, while still being capable of providing a glue stick upon solidification.
Kukreja, optionally in view of KR ‘443, is prima facie obvious over instant claims 1-4 and 7-9.
As to claim 5, Kukreja .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) and KR 20100102443, as applied above to claims 1-10, and further in view of Pohle (WO 2003/029376), and Capote (US 2006/0194920) and Shen (CN 1055944).  For convenience, the machine translations of WO ‘375 and CN ‘944 are cited below.
Kukreja in view of KR ‘443 is prima facie obvious over instant claims 1-10, as described above and applied herein as such, as Kukreja exemplifies a glue stick prepared from a composition comprising about 60 wt% acrylic polymer, 20 wt% solvent, 0.3 wt% defoaming agent, 1 wt% organic amine, 0.1 wt% adhesion promoter, 10 wt% of a solution comprising 37.4% NaOH, 4 wt% processing oil, 3.6 wt% fatty acid, and 0.11 wt% color indicator, where other compositions only utilize about 8 wt% water, and KR ‘443 teaches that the amount of water to be used must be enough to render the composition stirrable, but yet low enough that solidification can still occur.
As to claim 10, Kukreja does not specifically disclose adding caustic solution and mixing until the pH is stable after neutralization, as claimed.
Pohle teaches a glue stick made from an aqueous polyacrylate dispersion and fatty acids, heating to at least 50C to give a homogeneous mixture, and a necessary amount of sodium hydroxide to neutralize the fatty acids and the free acid groups in the polyacrylate dispersion (p. 2), teaching sodium salts of the fatty acids as preferable (p. 2).  Pohle exemplifies carrying out the neutralization by slowly adding the sodium hydroxide for 1 hour at a temperature of 70-90C, until an acid number of 0 mg KOH/g is reached (p. 3).  An acid number of 0 mg Pohle teaches that only the amount of NaOH which is necessary to neutralize the composition is added, and does not teach adding the NaOH in excess; therefore, one of ordinary skill in the art would expect the composition to be stabilized, as claimed.  Pohle teaches that this neutralization allows for the polyacrylate and the fatty acid to become compatible (p. 3).
Therefore, it would have been obvious for one of ordinary skill in the art to have carried out the neutralization of the acrylic dispersion of Kukreja using the method taught by Pohle, as Pohle teaches that this allows for compatibility between the polyacrylate and fatty acid, allowing the compositions to be suitable for use as ready-to-use glue sticks, which is similarly desired by Kukreja.
Kukreja in view of Pohle is prima facie obvious over instant claim 10.
Claim 11 can be similarly rejected as claim 1, above, with respect to the amounts of each component.
As to claim 12, Kukreja does not teach or suggest the actual equipment used for mixing the glue stick compositions.
Capote teaches a paste adhesive composition, teaching that high shear mixing is necessary to ensure homogeneity in the resulting paste, teaching that a method of high-shear blending known in the art is double planetary mixing (p. 6, [0091]).	
Shen teaches preparing a solid glue stick, teaching that the glue is prepared in a variable speed mixer equipped with a stirrer and preferably with a scraper device so as to continuously scrape down the thicker material sticking to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the solid glue stick of Kukreja using a double planetary mixer equipped with a stirrer, as Capote teaches that adhesives require high shear mixing, where double planetary mixers are known method of accomplishing such, and using a mixer equipped with a scraper allows for prevention of the material sticking to the wall of the mixer and improving the homogeneity of the adhesive.
Kukreja in view of Pohle, and further in view of Capote and Shen is prima facie obvious over instant claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768